

115 HR 7344 IH: To reauthorize tuition assistance programs under the District of Columbia College Access Act of 1999.
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7344IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Mr. Meadows introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo reauthorize tuition assistance programs under the District of Columbia College Access Act of
			 1999.
	
		1.Reauthorization of tuition assistance programs
 (a)ReauthorizationSection 7 of the District of Columbia College Access Act of 1999 (sec. 38–2706, D.C. Official Code) is amended to read as follows:
				
 7.Authorization of appropriationsThere are authorized to be appropriated to the District of Columbia to carry out section 3 and section 5 an aggregate amount of $40,000,000 for each of the fiscal years 2019 through 2023. Such funds shall remain available until expended..
			(b)Conforming amendment relating to reductions in amounts for insufficient appropriations
 (1)Public school programSection 3(b)(1) of such Act (sec. 38–2702(b)(1), D.C. Official Code) is amended by striking If the funds and all that follows through are insufficient and inserting If the funds appropriated pursuant to section 7 are insufficient. (2)Private school programSection 5(b)(1) of such Act (sec. 38–2704(b)(1), D.C. Official Code) is amended by striking If the funds and all that follows through are insufficient and inserting If the funds appropriated pursuant to section 7 are insufficient.
				(c)Conforming amendment relating to expired authorizations
 (1)Public school programSection 3 of such Act (sec. 38–2702, D.C. Official Code) is amended by striking subsection (i). (2)Private school programSection 5 of such Act (sec. 38–2704, D.C. Official Code) is amended by striking subsection (f).
				